J-S14035-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA                             IN THE SUPERIOR COURT
                                                                    OF
                                                               PENNSYLVANIA


                          v.

 ELIJAH WASHINGTON

                                 Appellant                     No. 1513 EDA 2017


             Appeal from the Judgment of Sentence April 27, 2017
             In the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): CP-51-CR-0003688-2014


BEFORE: OTT, J., MCLAUGHLIN, J., and RANSOM, J.*

JUDGMENT ORDER BY RANSOM, J.:                                  FILED APRIL 19, 2018

       Appellant, Elijah Washington, appeals from the judgment of sentence of

twelve to thirty-six years of incarceration, imposed April 27, 2017, following

an open guilty plea to three counts of aggravated assault, four counts of

robbery and burglary, and one count of criminal conspiracy.1 We affirm.

       We adopt the following statement of facts from the trial court opinion,

which in turn is supported by the record.            See Trial Court Opinion (TCO),

8/8/17, at 1-3. In March 2013, Appellant, Tyree Johnson, and Malcolm Murray

forced their way at gunpoint into the home of a Temple student. Once inside,

they duct-taped the student and her three roommates, threatened to kill them

if they moved or screamed, and proceeded to rob the apartment of laptops,

____________________________________________


11  18 Pa.C.S.       §§        2702(a)(1),   3701(a)(1)(ii),    3502(a)(1),   and   903,
respectively.

* Senior Judge assigned to the Superior Court.
J-S14035-18



debit cards, cell phones, and keys. Appellant’s DNA was found on a cigarette

butt on the kitchen counter; Malcolm Murray later identified Appellant as a

participant; and two of the girls identified Appellant in photo arrays. Appellant

fled the state and was extradited from Georgia approximately one year after

the incident.

      Appellant pleaded guilty to the above charges, and sentencing was

deferred for the preparation of a pre-sentence investigation report and mental

health evaluation. On April 27, 2015, the court sentenced Appellant to an

aggregate term of twelve to thirty-six years of incarceration. Appellant timely

filed a motion for reconsideration of sentence, requesting that (1) Appellant

be transferred to SCI-Graterford’s Mental Health Unit for treatment and (2)

that the court reduce his sentence. See Mot. for Recons., 5/4/15, at ¶¶ 1-8.

The court denied the motion in part but recommended that Appellant be

permitted to serve his sentence in the mental health unit.

      Appellant did not file a direct appeal, but in September 2015, pro se

filed a timely petition seeking relief pursuant to the Post Conviction Relief Act

(PCRA), 42 Pa.C.S. §§ 9541-9546.         Counsel was appointed and filed an

amended petition on Appellant’s behalf. Following an evidentiary hearing, the

court reinstated Appellant’s direct appeal rights nunc pro tunc.

      Appellant timely appealed.     Both Appellant and the trial court have

complied with Pa.R.A.P. 1925.

      On appeal, Appellant raises a single claim for our review:




                                      -2-
J-S14035-18


      Whether the [t]rial [c]ourt abused its discretion in denying the
      Appellant’s [m]otion for [r]econsideration of [s]entence.

See Appellant’s Brief at 8.

      Appellant’s sole issue is a challenge to the discretionary aspects of his

sentence, which must be considered a petition for permission to appeal. See

Commonwealth v. Coulverson, 34 A.3d 135, 142 (Pa. Super. 2011); see

also Pa.R.A.P. 2119(f). This Court conducts a four-part analysis to determine:

(1) whether Appellant has timely filed a notice of appeal; (2) whether the

issue was properly preserved at sentencing or in a motion to reconsider and

modify sentence; (3) whether Appellant’s brief has a fatal defect; and (4)

whether there is a substantial question that the sentence appealed from is not

appropriate   under    the    Sentencing    Code,   42   Pa.C.S.   §   9781(b).

Commonwealth v. Leatherby, 116 A.3d 73, 83 (Pa. Super. 2015) (citation

omitted).

      Appellant timely filed a notice of appeal and filed a motion for

reconsideration of his sentence. In the motion, Appellant requested that the

court send him to a mental health unit for treatment and to reduce his

sentence. See Mot. For Recons., 5/14/15, at ¶¶ 1-8. Nowhere in his motion

did he aver that the court failed to give meaningful consideration to his

rehabilitative needs or that it failed to fully assess compelling indicators that

Appellant was capable of rehabilitation in an adequate setting. Id.; see also

Appellant’s Brief at 12-13. Accordingly, Appellant has not preserved his issue

for purposes of appeal. See Leatherby, 116 A.3d at 83.

      Judgment of sentence affirmed.

                                      -3-
J-S14035-18




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/19/18




                          -4-